Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant's submission filed on 4/15/2021 has been entered.
Examiner acknowledges the following by applicant: 
Claims 1, 13, 22 and 25 have been amended.
Claims 2-3, 8, 15, 17, 23-24 had/have been canceled.
	Note: On 1/3/2019, Applicants elected SEQ ID NO: 1 (SYN12545) for the "first marker" and SEQ ID NO: 12 (PZE-101023852) for the "second marker", as the species, without traverse. 
Applicants also elected “Cas9 endonuclease target site”, without traverse.  
In summary, claims 1, 4-7, 9-14, 16, 18-22, 25-32 are pending and examined in the office action.   Non-elected species stands withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
Objection to specification and Claim Objections are withdrawn in view of claim amendments. 
112(b) rejection is withdrawn in view of claim amendments (reciting SEQ ID NOs). 

The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 1/21/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 4/15/2021 have been fully considered but are not deemed fully persuasive.


Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1, 4-7, 9-14, 16, 18-22, 25-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims are broadly drawn to genus of maize plants, maize plant parts or maize seeds having in their genomes a genomic window comprising integrated heterologous sequence in Cas endogenous target site flanked by 2 sequences (SEQ ID NO: 1 and SEQ ID NO: 12). 
The genetic window is intended to comprise a transgene (claim 13).
The Cas endogenous target site is intended to be an altered Cas endogenous target site (claim 22), and the altered Cas endogenous target site comprises a polynucleotide of interest.
The genetic windows are intended as Cas endonuclease target site and integration of heterologous sequences. 


By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
	
	The specification only describes maize B73 cultivar comprising the claimed genetic window, however does not describe the genus of maize plants (17000 cultivars) comprising such genetic window. The analysis is provided below:
By sequence search, in “genomic view”, SEQ ID NO: 1 (SYN12545) is Zea mays: B73 RefGen_v4 (GCF_000005005.2) Chr 1 (NC_024459.2):13,176,628 - 13,184,247; SEQ ID NO: 12 is Zea mays: B73 RefGen_v4 (GCF_000005005.2) Chr 1 (NC_024459.2):14,247,542 - 14,250,788: 
Instant SEQ ID NO: 1

LOCUS       NM_001305818            2074 bp    mRNA    linear   PLN 05-MAR-2019
DEFINITION  Zea mays glutathione reductase 1 (LOC541986), mRNA.
ACCESSION   NM_001305818 XM_008653078
VERSION     NM_001305818.1
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 2074)
  AUTHORS   Schnable PS, Ware D, Fulton RS, Stein JC, Wei F, Pasternak S, Liang
            C, Zhang J, Fulton L, Graves TA, Minx P, Reily AD, Courtney L,
            Kruchowski SS, Tomlinson C, Strong C, Delehaunty K, Fronick C,

            Levy A, Marchetto P, Ochoa K, Jackson SM, Gillam B, Chen W, Yan L,
            Higginbotham J, Cardenas M, Waligorski J, Applebaum E, Phelps L,
            Falcone J, Kanchi K, Thane T, Scimone A, Thane N, Henke J, Wang T,
            Ruppert J, Shah N, Rotter K, Hodges J, Ingenthron E, Cordes M,
            Kohlberg S, Sgro J, Delgado B, Mead K, Chinwalla A, Leonard S,
            Crouse K, Collura K, Kudrna D, Currie J, He R, Angelova A,
            Rajasekar S, Mueller T, Lomeli R, Scara G, Ko A, Delaney K,
            Wissotski M, Lopez G, Campos D, Braidotti M, Ashley E, Golser W,
            Kim H, Lee S, Lin J, Dujmic Z, Kim W, Talag J, Zuccolo A, Fan C,
            Sebastian A, Kramer M, Spiegel L, Nascimento L, Zutavern T, Miller
            B, Ambroise C, Muller S, Spooner W, Narechania A, Ren L, Wei S,
            Kumari S, Faga B, Levy MJ, McMahan L, Van Buren P, Vaughn MW, Ying
            K, Yeh CT, Emrich SJ, Jia Y, Kalyanaraman A, Hsia AP, Barbazuk WB,
            Baucom RS, Brutnell TP, Carpita NC, Chaparro C, Chia JM, Deragon
            JM, Estill JC, Fu Y, Jeddeloh JA, Han Y, Lee H, Li P, Lisch DR, Liu
            S, Liu Z, Nagel DH, McCann MC, SanMiguel P, Myers AM, Nettleton D,
            Nguyen J, Penning BW, Ponnala L, Schneider KL, Schwartz DC, Sharma
            A, Soderlund C, Springer NM, Sun Q, Wang H, Waterman M, Westerman
            R, Wolfgruber TK, Yang L, Yu Y, Zhang L, Zhou S, Zhu Q, Bennetzen
            JL, Dawe RK, Jiang J, Jiang N, Presting GG, Wessler SR, Aluru S,
            Martienssen RA, Clifton SW, McCombie WR, Wing RA and Wilson RK.
  TITLE     The B73 maize genome: complexity, diversity, and dynamics
  JOURNAL   Science 326 (5956), 1112-1115 (2009)
   PUBMED   19965430
  REMARK    Erratum:[Science. 2012 Aug 31;337(6098):1040]
COMMENT     VALIDATED REFSEQ: This record has undergone validation or
            preliminary review. The reference sequence was derived from
            LPUQ01002587.1.
            On Apr 3, 2015 this sequence version replaced XM_008653078.1.
            
            ##Evidence-Data-START##
            Transcript exon combination :: SRR3147029.12484.1,
                                           SRR3147053.10262.1 [ECO:0000332]
            RNAseq introns              :: single sample supports all introns
                                           SAMN00780084, SAMN00780085
                                           [ECO:0000348]
            ##Evidence-Data-END##
PRIMARY     REFSEQ_SPAN         PRIMARY_IDENTIFIER PRIMARY_SPAN        COMP
            1-490               LPUQ01002587.1     1506976-1507465     c
            491-716             LPUQ01002587.1     1505528-1505753     c
            717-995             LPUQ01002587.1     1505142-1505420     c
            996-1172            LPUQ01002587.1     1504870-1505046     c
            1173-1226           LPUQ01002587.1     1504621-1504674     c
            1227-1375           LPUQ01002587.1     1504387-1504535     c
            1376-1439           LPUQ01002587.1     1502459-1502522     c
            1440-1610           LPUQ01002587.1     1502215-1502385     c
            1611-1748           LPUQ01002587.1     1502000-1502137     c
            1749-1804           LPUQ01002587.1     1501782-1501837     c
            1805-2074           LPUQ01002587.1     1501116-1501385     c
FEATURES             Location/Qualifiers
     source          1..2074
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /map="1"
     gene            1..2074
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /note="glutathione reductase 1"
                     /db_xref="GeneID:541986"
     exon            1..490
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /inference="alignment:Splign:2.1.0"
     CDS             132..1784
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /EC_number="1.8.1.7"

                     siaj006055(8); gsy308(gsr); siaj006055a; Glutathione
                     reductase chloroplastic"
                     /codon_start=1
                     /product="glutathione reductase 1"
                     /protein_id="NP_001292747.1"
                     /db_xref="GeneID:541986"
                     
Instant SEQ ID NO: 12

LOCUS       XM_008653185            1951 bp    mRNA    linear   PLN 18-DEC-2017
DEFINITION  PREDICTED: Zea mays glycerol-3-phosphate 2-O-acyltransferase 6
            (LOC103631765), mRNA.
ACCESSION   XM_008653185
VERSION     XM_008653185.3
DBLINK      BioProject: PRJNA249074
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_024459.2) annotated using gene prediction method: Gnomon,
            supported by mRNA and EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            On Dec 18, 2017 this sequence version replaced XM_008653185.2.
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Zea mays Annotation Release 102
            Annotation Version          :: 102
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 8.0
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
FEATURES             Location/Qualifiers
     source          1..1951
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /tissue_type="seedling"
                     /country="USA"
     gene            1..1951
                     /gene="LOC103631765"
                     /note="Derived by automated computational analysis using
                     gene prediction method: Gnomon. Supporting evidence
                     includes similarity to: 1 mRNA, 1 EST, 10 Proteins, and
                     75% coverage of the annotated genomic feature by RNAseq
                     alignments"
                     /db_xref="GeneID:103631765"



Additionally, in sequence search, the two sequences of significant length, SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 6 and SEQ ID NO: 12, do not have any sequence match with any maize sequences, or sequences of any organism, except 100% match with B73 cultivar.  Thus, the genus of maize plants other than B73 cultivar do not comprise SEQ ID NOs: 1-12.  
In view of specification (p137, table 4), the genetic positions (PHI), also indicate positions in B73 cultivar. 
Additionally regarding the amended claims 22, 24-32 reciting a genus of altered double-strand-break target sites comprising an insertion, deletion, substitution, or a combination thereof of at least one nucleotide, as compared to a non-altered double-strand break target site, since neither specification nor public database has the “unaltered” full sequence flanked by SEQ ID NO: 1 and SEQ ID NO: 12, the structure of the window is not sufficiently described in the specification.  How to make the genus of such alterations are not described.   Thus, the “altered” target site is just an intention and is not described within the claimed genetic window.  
Thus, at best, the specification describes the window from 13184247 to 14247542 of cultivar B73, and intends to use the window as potential Cas endonuclease target site, potentially being “dissimilar”, potential for transgene insertion, or potential altered Cas endonuclease target site and a transgene insertion.   
The genus of maize plants, except B73 cultivar, do not comprise the claimed genetic window, thus applicant do not likely have the possession of the claimed genus of maize plants. 
Furthermore, In Amgen v Sanofi, 872 F.3d 1367, the Federal Circuit ruled that claiming an antibody by the antigen it binds is insufficient to meet the written description requirement. The Federal 
Regarding the description of a representative number of species, at the best, the specification only describe the window flanked by SEQ ID NO: 1 and SEQ ID NO: 12 comprising SEQ ID NOs: 2-11,  or 13184247 to 14247542 of cultivar B73.  
Thus, the B73 cultivar comprising sequence flanked by SEQ ID NOs: 1 and 12 does not have the structure of any maize sequence other than B73 cultivar, and certainly does not represent the genus of more than 1700 maize cultivars.  As a fact, as analyzed above, the genus of maize plants other than B73 cultivar do not comprise SEQ ID NOs: 1-12, thus do not comprise such a window flanked by SEQ ID NOs: 1 and 12.  
Again, the specification only describes maize B73 cultivar comprising the claimed genetic window, however does not describe the genus of maize plants (17000 cultivars) comprising such genetic window.
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus of plants.   
Dependent claims do not limit the genus of maize plants to B73 cultivar, thus do not cure the deficiency. 


AIA -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-7, 9, 12-14, 16, 18-19, 22, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (Targeted Mutagenesis in Zea mays Using TALENs and the CRISPR/Cas System.  Journal of Genetics and Genomics 41, 63-68, 2013), in view of Gil et al (US 20160272987, effectively filed 8/27/2013), Cost et al (US 20130326645, published 12/5/2013, filed 5/7/2013),  Nelson et al (Methylation-sensitive linking libraries enhance gene-enriched sequencing of complex genomes and map DNA methylation domains. BMC Genomics 9, 621, 2008), and Houchins et al (ACCESSION BV687137, published 12/2006). 

Claim 1 is broadly drawn to genus of maize plants, maize plant parts or maize seeds having in their genomes a genomic window comprising integrated heterologous sequence in Cas target site flanked by 2 sequences (SEQ ID NO: 1 and SEQ ID NO: 12). 
Claims 4 and 13 recite transgene in the genetic window (same scope).  
Claim 22 recites altered Cas target site comprising insertions, deletions, substitutions or combination thereof. 
Claim 19 limits claim 13, Claim 30 limits claim 22: said first and said second recombination site are dissimilar with respect to one another.  
The genetic windows are intended as Cas endonuclease target site and integration of heterologous sequences and/or transgenes. 

	Dependent claims
Claims 6-7, 16, 18, 27-28:  the genomic window further comprises at least a 1st and up to 31st double-strand-break target site. 
Claims 9, 25-26:  the transgenic target site for site specific integration further comprises a polynucleotide of interest. (claim 26: comprising a native gene)
Claims 5, 14, 29: the transgene confers a trait selected from the group consisting of herbicide tolerance, insect resistance, disease resistance, male sterility, site-specific recombination, abiotic stress tolerance, altered phosphorus, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide tolerance, insect resistance and disease resistance. 
Claim 12 limits claim 1, wherein said genomic window further comprises a transgenic target site for site specific integration located outside a Cas9 endonuclease target site.

rd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in maize seed and cell (page 67, left col, 4th para; right col, 1st to 3rd para).  Liang et al teach that CRISPR-Cas generates double-strand breaks (page 63, right col, 1st para).  
Liang et al teach that the CRISPR-CAS construct comprises gene encoding CAS9 and target gene leading to site-directed mutagenesis (page 65, right col, last 2 paras).  Liang et al particularly teach making deletions and insertions to the target sites (p66, figure 3).  
Liang et al also teach using TALEN (page 67, left col, 2nd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in maize seed and cell (page 67, left col, 4th para; right col, 1st to 3rd para).  TALEN and CRISPR have different target sequence requirements, thus Liang et al teach the limitation of dissimilar recombination sites (claims 1, 19, 30).  Liang et al teach that both Talen and CRISPR-Cas generate double-strand breaks (page 63, right col, 1st para).  TALEN targeting (outside of CRISPR target site) also teaches the limitation of claim 12.   
Liang further teach that CRISPR/Cas system has great advantages in terms of easy cloning and multiplex genome editing (page 67, left col, 1st para). Thus, Liang et al suggest that the method can edit multiple genes in multiple sites, the limitations of claims 6-7, 16, 18, 27-28. In addition, as analyzed above, two different genes (gene encoding CAS and target gene) are transformed in site-specific manner, thus at least suggest claim 9.  
In fig 3 (p66), Liang et al clearly show the targeting is using two recombination sites at each end. 
The transformation of 30-50 lines was stable (page 67, right col, 3rd para), meaning the transgene was integrated into the double break site.  
The transgenic lines are hygromycin-resistant (page 67, right col, 3rd para), reading on disease resistant, the limitations of claims 5, 14, 29.  


Gil et al teach a natural sequence from maize genome (SEQ ID NO: 1562 of Gil et al) that is 100% to instant SEQ ID NO: 1, and protein sequence (SEQ ID NO: 9627 of GIL et al) encoded by instant SEQ ID NO: 1 (or SEQ ID NO: 1562 of Gil et al). 
The protein sequence of Gil et al matches 100% to instant SEQ ID NO: 2.  The nuclease sequence of Gil et al has 100% local similarity to instant SEQ ID NO: 2.  
SEQ ID NO: 2 is the extension of SEQ ID NO: 1 according to instant specification (p133, table 1).  Thus Gil et al teach a sequence of SEQ ID NO: 1 and SEQ ID NO: 2.   SEQ ID NO: 2 is within the claimed genetic window:  
Against instant SEQ ID NO: 1

US-14-904-758A-1562
; Sequence 1562, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1562
;  LENGTH: 2016
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-904-758A-1562

  Query Match             100.0%;  Score 201;  DB 62;  Length 2016;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        467 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 526

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        527 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 586

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        587 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 646

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        647 GGAGTCACTCTGATCGAAGGT 667

US-14-904-758A-9627
; Sequence 9627, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9627
;  LENGTH: 550
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-904-758A-9627

Alignment Scores:
Length:                 550    
Score:                  361.00         Matches:       67     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     15             Gaps:          0      

US-15-510-037A-1 (1-201) x US-14-904-758A-9627 (1-550)

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        126 CysValProLysLysLeuLeuValTyrAlaSerLysTyrSerHisGluPheGluGluSer 145

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 ArgGlyPheGlyTrpThrTyrGluThrAspProLysHisAspTrpSerThrLeuIleAla 165

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        166 AsnLysAsnThrGluLeuGlnArgLeuValGlyIleTyrArgAsnIleLeuAsnAsnAla 185

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        186 GlyValThrLeuIleGluGly 192


Against instant SEQ ID NO: 2
US-14-904-758A-1562
; Sequence 1562, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1562
;  LENGTH: 2016
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-904-758A-1562

  Query Match             60.2%;  Score 121;  DB 62;  Length 2016;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         81 GGTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAA 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1186 GGTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAA 1245

Qy        141 TAGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTT 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1246 TAGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTT 1305

Qy        201 T 201
              |
Db       1306 T 1306

US-14-904-758A-9627
; Sequence 9627, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27

;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9627
;  LENGTH: 550
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-904-758A-9627

Alignment Scores:
Length:                 550    
Score:                  203.00         Matches:       40     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            51.4%          Indels:        0      
DB:                     15             Gaps:          0      

US-15-510-037A-2 (1-201) x US-14-904-758A-9627 (1-550)

Qy         82 GTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAAT 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        366 ValAspGluTyrSerArgThrSerValAspSerIleTrpAlaValGlyAspValThrAsn 385

Qy        142 AGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTTT 201
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        386 ArgValAsnLeuThrProValAlaLeuMetGluGlyGlyAlaPheAlaLysThrValPhe 405


Gil et al further teach making insertion or substitution mutations ([0364]-[0366]), to the polypeptides including peptides of SEQ ID NOs: 9548-9774 (including SEQ ID 9627 of Gil et al).  
Specifically, Gil et al teach that “fragments of the above described polypeptides and polypeptides having mutations, such as deletions, insertions or substitutions of one or more amino acids, either naturally occurring or man induced, either randomly or in a targeted fashion” ([0366]). 
In [0364]-[0365]), SEQ ID NO: 9548-9774 are the peptides to be targeted.  
SEQ ID NO: 9627 of Gil et al is naturally encoded by SEQ ID NO: 1562 of Gil et al as analyzed above.  
SEQ ID NO: 1562 of Gil (including instant SEQ ID NO: 2 that is within the genetic window) is a natural maize B73 sequence.  Insertion to the sequences including SEQ ID NO: 1562 of Gil et al reads on introducing heterologous sequence into a sequence within the claimed genetic window.  Thus, at the very least, Gil et al suggest to make genetic modifications including making insertions of heterologous sequence in the claimed genetic window.  

SEQ ID NO: 1562 of Gil (including instant SEQ ID NO: 2 within the claimed window) had been taught.  
According to specification ([0068]-[0069]) and claim 10, the claimed “target sites” include altered and mutant site.  
Thus, at the very least, SEQ ID NO: 1562 of Gil et al had been available for targeting by CRISPR-Cas. 
Gil et al further teach such genetic modification is for increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant ([0064]), the limitation of claims 14 and 29.  
Furthermore, Nelson et al teach maize cultivar B73 and DNA from the maize cultivar B73 (page 13, left col, 3rd para), and teach a sequence 100% identical to SEQ ID NO: 12 from maize cultivar B73 (the sequence is in locus ET001711): 
Against instant SEQ ID NO: 12

ET001711
LOCUS       ET001711                1001 bp    DNA     linear   GSS 06-FEB-2009
DEFINITION  ZMMBHp0006A21.f ZMMBHp Zea mays genomic clone ZMMBHp0006A21 5',
            genomic survey sequence.
ACCESSION   ET001711
VERSION     ET001711.1
DBLINK      BioSample: LIBGSS_011142
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1001)
  AUTHORS   Nelson,W., Luo,M., Ma,J., Estep,M., Estill,J., He,R., Talag,J.,
            Sisneros,N., Kudrna,D., Kim,H., Ammiraju,J.S., Collura,K.,
            Bharti,A.K., Messing,J., Wing,R.A., SanMiguel,P., Bennetzen,J.L.
            and Soderlund,C.
  TITLE     Methylation-sensitive linking libraries enhance gene-enriched
            sequencing of complex genomes and map DNA methylation domains
  JOURNAL   BMC Genomics 9, 621 (2008)
   PUBMED   19099592
COMMENT     Contact: Phillip SanMiguel

            West Lafayette, IN, USA
            Email: pmiguel@purdue.edu
            Plate: 0006  row: A  column: 21
            Class: BAC ends.
FEATURES             Location/Qualifiers
     source          1..1001
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /clone="ZMMBHp0006A21"
                     /tissue_type="Immature ear"
                     /dev_stage="6-8 weeks"
                     /lab_host="DH10B"
                     /clone_lib="LIBGSS_011142 ZMMBHp"
                     /note="Vector: TOPOpcr4; Site_1: Eco RI; Site_2: Eco RI"

  Query Match             100.0%;  Score 201;  DB 183;  Length 1001;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        432 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 491

Qy         61 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 551

Qy        121 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        552 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 611

Qy        181 AAAATGCAACTATAATCTAAT 201
              |||||||||||||||||||||
Db        612 AAAATGCAACTATAATCTAAT 632

Houchins et al teach a sequence 100% identical to SEQ ID NO: 1 from maize cultivar B73, as an evidence that SEQ ID NO: 1 is in the genome of maize cultivar B73 and is taught in the art: 
Against SEQ ID NO: 1
BV687137
LOCUS       BV687137                 543 bp    DNA     linear   STS 01-DEC-2006
DEFINITION  PZA03558-3872-B73 Zea mays ssp. mays B73 Zea mays subsp. mays STS
            genomic, sequence tagged site.
ACCESSION   BV687137
VERSION     BV687137.1
KEYWORDS    STS.
SOURCE      Zea mays subsp. mays (maize)
  ORGANISM  Zea mays subsp. mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 543)
  AUTHORS   Houchins,K.E., Sanchez-Villeda,H., Schroeder,S.G. and McMullen,M.D.
  TITLE     Maize diversity sequencing
  JOURNAL   Unpublished
COMMENT     
            Contact: Michael D. McMullen
            USDA ARS PGRU MWA
            University of Missouri-Columbia
            302 Curtis Hall, Columbia, MO 65211, USA

            Fax: 5738847850
            Email: McMullenM@missouri.edu
            Primer A: TGCCAGATATCCCTGGTATAGAGC
            Primer B: GGTCCTTTCACGTCAGGAACTAGA
            Protocol:
            PCR amplification of genomic DNA
              Template:       25 ng
              Primer:         each 5 pM
              dNTPs:          in PCR 2X Master Mix Taq (Promega)
              Total Vol:      20 ul
              PCR:            Hot start annealing 65-55 C
                              25 cycles at 55 C annealing
            Amplicon sequencing
              BigDye version 3.1 terminator cycle sequencing kits (Applied
            Biosystems)
              Sequence ran on ABI 3100 sequencer.
            
            Buffer:
            Genomic DNA amplification
              PCR 2X Master Mix Taq (Promega)
            Sequencing buffer
              BigDye version 3.1 (ABI)
            
            PZA03558 AZM5_90635.2.
FEATURES             Location/Qualifiers
     source          1..543
                     /organism="Zea mays subsp. mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /sub_species="mays"
                     /db_xref="taxon:381124"
                     /clone_lib="Zea mays ssp. mays B73"
                     /note="genomic DNA from inbred line"
     STS             <1..>543

  Query Match             100.0%;  Score 201;  DB 155;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 375

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        376 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 435

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        436 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 495

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        496 GGAGTCACTCTGATCGAAGGT 516

Nelson et al further teach that the genome of B73 maize cultivar has been fully sequenced and analyzed (p12, right col, last para; p13, left col, 1st para). 
nd para; page 7, fig 1).  

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, the claims do not require any specific modification(s) within the window to lead to any improved traits. 
Liang et al teach all of the claim limitations except the sequence of the claimed genomic window.  
SEQ ID NO: 1562 of Gil (encoding SEQ ID NO: 9627 of Gil et al, including instant SEQ ID NO: 2 within the claimed window) had been taught.  Thus, Gil et al at teach a sequence within the window flanked by SEQ ID NO: 1 and SEQ ID NO: 12, and suggest to target the sequence by making insertion mutations within the sequences including SEQ ID NO: 1562, reading on “at least one heterologous sequence integrated within the claimed window.  
Cost et al teach using Cas system to target and making to B73 maize genome.  Thus, making genetic modification/insertion of heterologous sequence within the claimed window is suggested, and technically a routine practice. 
Nelson et al and Houchins et al teach SEQ ID NOs: 1 and 12, and teach that the genome of B73 maize cultivar has been fully sequenced and analyzed.  
Again, the claims require at least one heterologous sequence integrated to Cas endonuclease target site, no specific gene is required.  The Cas target sites include altered and/or mutant site. 
Any part of genome can be targeted and modified.  One ordinary skill in the art would have realized the sequence availability of SEQ ID NO: 1 and SEQ ID NO: 12 as taught by Nelson et al and 
Given the availability of SEQ ID NO: 1 and SEQ ID NO: 12, one ordinary skill would have been able to utilize bioinformatics tools as taught by Nelson et al (page 15, left col, 1st para), and/or utilize the maize sequence library of Nelson et al, to obtain the sequence flanked by SEQ ID NO: 1 and SEQ IN NO: 12, and to perform genetic editing within the sequence.  The expectation of success would be high, because making site specific genetic modifications/insertions in known sequences is routine practice, for example as taught by Liang et al in maize and by Cost et al in B73 cultivar of maize.  Critically, SEQ ID NO:  1562 of Gil et al had been taught and suggested to make insertion mutation.  At the very least, to target the sequence of Gil et al as suggested by Gil et al by CRISPR-Cas would have been routine. 
Therefore the invention would have been obvious to one ordinary skill in the art.
In addition, the specification does not demonstrated making dissimilar site, making heterologous sequence and transgene integrations, making and using altered Cas target site, not to mention demonstrated that Cas targeting or/and transgenic insertions in between SEQ ID NO: 1 (SYN12545) and SEQ ID NO: 12 (PZE-101023852) has any advantage over other sites in the maize genome to be considered unexpected result, not to mention to achieve the claimed traits in claims 14 and 29. 
Thus, applicant merely claims what had been suggested by Gil et al.  

Claims 10-11, 20-21, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang et al in view of Gil et al, Cost et al, Nelson et al, and Houchins et al, as applied to claims 1, 19 and 30 above, and further in view of Bottcher et al (Efficient chromosomal gene modification with CRISPR/cas9 and PCR-based homologous recombination donors in cultured Drosophila cells. Nucleic . 
Claims 1, 19 and 30 have been analyzed above. 
Claims 10, 20 and 31 set a limitation, wherein the transgenic target site comprises a FRT (flippase (Flp) recognition target) site or a mutant FRT site. 
Claims 11, 21 and 32 limit the first recombination site and second recombination site to SEQ ID NOs: 576-580.

According to specification ([0150]), FRT sites encompasses wild-type and mutant sites.  
Liang et al in view of Gil et al, Cost et al, Nelson et al, and Houchins et al do not teach the transgenic target site comprising a FRT site or a mutant FRT site, and do not teach SEQ ID NOs: 576-580.
Bottcher et al teach successfully applying CRISPR-Cas9 based homologous recombination to locations flanked by FRT sites in Drosophila (page 5, left col, 2nd para, to page 8, right col, 1st para), and suggest applying the method to animals and plants (page 1, abstract; right col, 1st para). 
Bottcher et al continue to teach the advantage of FRT insertions being permitting removal after selection, thus teaching a motivation to use FRT sites.  
Tao et al teach making maize plant, parts and seeds having transgenic event in specific site of the genome ([0004], [0014], [0024], claims 13 and 38).  The transgenes are inserted by site-specific integration ([0018], claims 20-28). 
Tao et al particularly teach targeting insertions in maize (Example 7, [0223]-[0234]).  
Tao et al teach the transgenes conferring traits including herbicide tolerance, insect resistance, disease resistance and more ([0170]). Tao et al further teach that plants comprise multiple target sites for multiple gene insertions within or across chromosomes ([0132], [0154]). Tao et al continue to teach 
Particularly, Tao et al teach making artificial FRT sequences (SEQ ID NO: 41, SEQ ID NO: 21 and SEQ ID NO: 24 of Tao et al) that are 100% identical to instant SEQ ID NOs: 578, 579 and 580.
SEQ ID NOs: 576-577 are also taught in the art as artificial FRT sequences (see sequence alignment below).  
Against instant SEQ ID NO: 578

US-11-487-300-41/c
; Sequence 41, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 41
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Minimal mutant FRT6 site
US-11-487-300-41

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATTCTTCAAAAAGTATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db         30 AGTTCCTATTCTTCAAAAAGTATAGGAACT 1


Against instant SEQ ID NO: 579

US-11-487-300-21
; Sequence 21, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225

;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 21
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 12 site
US-11-487-300-21

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30


Against instant SEQ ID NO: 580

; Sequence 24, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 24
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 87 site
US-11-487-300-24

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30


Tao et al further teach using the above FRT sequences ([0019], [0033], Example 3, [0194]), table 1, claims 2, 6), and mutant FRT sequences ([0029], [0033], Example 4, [0195]), for site-specific transgene integration.  

Tao et al additionally teach the detailed method of locating candidate FRT sites (examples 2-3, [0191]-[0194]).  
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Liang et al in view of Gil et al, Cost et al, Nelson et al, and Houchins et al teach using CRISPR/Cas system to make site-specific double-strand-break targeting and transgene insertions in the claimed genetic window.  Bottcher et al teach performing CRISP/Cas editing in FRT sites and the advantage thereof.  Tao et al teach specific FRT sequences, and how to find natural candidate FRT sites and make artificial FRT sequences.  
	One ordinary skill in the art would have realized the advantage of CRISPR/Cas editing in FRT site as taught by Bottcher et al, and been motivated to apply the method of Liang et al in view of Nelson et al, Houchins et al and Cost et al to FRT site, and use the available FRT sequence(s) as taught by Tao et al or make such FRT sequence(s) as taught by Tao et al.   The expectation of success would have been high because FRT sites have the added advantage to CRISPR/Cas editing, FRT sequences are available, and the method of making FRT sequences are taught. 
Therefore the claims would have been obvious to one ordinary skill in the art, 

Sequence Alignments of SEQ ID NOs: 576-577

Baszczynski et al (US 7807868, granted and published 10/5/2010, filed 11/18/1997), teach a sequence 100% identical to SEQ ID NO: 576 as FRT sequences (SEQ ID NO: 576 is optional FRT sequence, not required by the claims):  
Against instant SEQ ID NO: 576

US-12-061-315-3
; Sequence 3, Application US/12061315
; Patent No. 7807868
; GENERAL INFORMATION
;  APPLICANT: Baszczynski, Christopher L.
;  APPLICANT:Lyznik, Leszek
;  APPLICANT:Gordon-Kamm, William J.
;  APPLICANT:Guan, Xueni
;  TITLE OF INVENTION: Mobilization of Viral Genomes From T-DNA
;  TITLE OF INVENTION:Using Site-Specific Recombination Systems
;  FILE REFERENCE: 035718/342265
;  CURRENT APPLICATION NUMBER: US/12/061,315
;  CURRENT FILING DATE: 2008-07-21
;  PRIOR APPLICATION NUMBER: 11/400,293
;  PRIOR FILING DATE: 2006-04-07
;  PRIOR APPLICATION NUMBER: 10/444,664
;  PRIOR FILING DATE: 2003-05-23
;  PRIOR APPLICATION NUMBER: 09/411,826
;  PRIOR FILING DATE: 1999-10-01
;  PRIOR APPLICATION NUMBER: 60/099,461
;  PRIOR FILING DATE: 1998-09-08
;  PRIOR APPLICATION NUMBER: 60/065,627
;  PRIOR FILING DATE: 1997-11-18
;  PRIOR APPLICATION NUMBER: 60/065,613
;  PRIOR FILING DATE: 1997-11-18
;  PRIOR APPLICATION NUMBER: 09/193,475
;  PRIOR FILING DATE: 1998-11-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 3
;  LENGTH: 34
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: minimal FRT recombination site
US-12-061-315-3

  Query Match             100.0%;  Score 34;  DB 12;  Length 34;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAAGTTCCTATTCTCTAGAAAGTATAGGAACTTC 34
              ||||||||||||||||||||||||||||||||||
Db          1 GAAGTTCCTATTCTCTAGAAAGTATAGGAACTTC 34




Against instant SEQ ID NO: 577

US-12-634-775-51
; Sequence 51, Application US/12634775
; Patent No. 8293533
; GENERAL INFORMATION
;  APPLICANT: Falco, Saverio C
;  APPLICANT:Li, Zhongsen
;  TITLE OF INVENTION: SITE-SPECIFIC INTEGRATION AND STACKING OF TRANSGENES IN SOYBEAN
;  TITLE OF INVENTION:VIA DNA RECOMBINASE MEDIATED CASSETTE EXCHANGE
;  FILE REFERENCE: BB1626USNA
;  CURRENT APPLICATION NUMBER: US/12/634,775
;  CURRENT FILING DATE: 2010-02-09
;  PRIOR APPLICATION NUMBER: US 61/138,995
;  PRIOR FILING DATE: 2008-12-19
;  NUMBER OF SEQ ID NOS: 94
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 51
;  LENGTH: 30
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: minimal FRT5 mutant recombination site
US-12-634-775-51

  Query Match             100.0%;  Score 30;  DB 17;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATTCTTCAAAAGGTATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATTCTTCAAAAGGTATAGGAACT 30


Response to Arguments
Objection to specification and Claim Objections are withdrawn in view of claim amendments. 
112(b) rejection is withdrawn in view of claim amendments (reciting SEQ ID NOs). 

35 USC § 112(a) written description  
Applicant considers that the amendment would overcome the rejection. 


Claim Rejections - 35 USC § 103 
Applicant states that in the interest of expediting prosecution and without conceding any subject matter, Applicant has amended the independent claims. In light of these amendments, claims 1, 4-7, 9, 12-14, 16-19, 22, and 24-30 are not obvious as based on the disclosure of Gil. 
The argument are fully considered but not deemed persuasive.  The amendment of the independent claims only overcome the 112(b) rejection, but does not change the scope of the claims.  

Applicant argues that the Office states that "Gil et al not only teach a sequence within the claimed genetic window, but also suggest to target such window by inserting heterologous sequence to increase plant yield and that applicant merely claims what had been suggested by Gil et al. However, the Office does not cite any portion of the specification of Gil to support such statements.  
The argument is not considered persuasive (Please see [0364]-[0366], of Gil et al).  
Gil et al further making insertion or substitution mutations ([0364]-[0366]) to the genes including SEQ ID NO: 1562 of Gil et al.  Insertion reads on introducing heterologous sequence.  Thus, Gil et al not only teach SEQ ID NO: 2 within the claimed window, but also at the very least, suggest to make genetic modifications including making insertions of heterologous sequence within the claimed genetic window.    
Again, the claims require at least one heterologous sequence integrated to Cas endonuclease target site, no specific gene is required.  
“fragments of the above described polypeptides and polypeptides having mutations, such as deletions, insertions or substitutions of one or more amino acids, either naturally occurring or man induced, either randomly or in a targeted fashion” ([0366]). 

Applicant argues that Gil concerns identifying coding sequences that are subsequently introduced into a transgenic plant to improve plant characteristics. See Abstract of Gil2. Applicant stresses that Gil in no way teaches chromosomal regions of maize for targeted insertion of a donor sequence. Gil simply does not describe use of a site specific nuclease for targeted insertion of a donor sequence within the genome of a plant.  It should be stressed that Gil does not disclose CRISPR molecules, let alone the mutation rates associated with a CRIPSR molecule.
The argument is not considered persuasive.  If Gil et al teach site specific target insertion in a Cas site, examiner would have made 102 rejection.  It is a 103 rejection, and Gil et al suggest to make insertion or substitution within the claimed window.  Using Cas endonuclease to make such insertion or substitution is routine and taught by cited references.  
Specifically, Gil et al teach that “fragments of the above described polypeptides and polypeptides having mutations, such as deletions, insertions or substitutions of one or more amino acids, either naturally occurring or man induced, either randomly or in a targeted fashion” ([0366]). 

Applicant submits that the claimed genomic window of the pending claims using the double strand break target sites are cleaved by CRISPR with higher mutation rates as compared to Cost or Gil. Comparatively, Cost exemplifies the use of zinc finger nucleases and does not specifically disclose the mutation rates associated with a CRISPR molecule. Comparatively, the instant application teaches at Table 10 on page 54 which reports mutation rates of 32-99% for the sites. Accordingly, mutation occurs at high levels within these sites and this is indicative that the double strand break sites are effective Cas endonuclease target sites and that these sites may be used to generate transgenic target sites.

In addition and critically, if Cost does not specifically disclose the mutation rates associated with a CRISPR molecule, how can one say that the claimed genomic window of the pending claims using the double strand break target sites are cleaved by CRISPR with higher mutation rates as compared to Cost?  Gil et al does not teach any mutation rate.  Thus, in claim 10, how do the “event recovery frequency”, “target site mutation frequency”, and/or insertion frequency” compare to the ones in prior art? Or, if applicant has data, compare to other sites of the genome? 
Again, the claims require at least one heterologous sequence integrated to Cas endonuclease target site, no specific gene is required.   
In addition, the claim target site includes altered or mutant site, which can be sequence modification in the construct or even created in the contrast by any ordinary skill in the art. One ordinary skill would make modification in target site regardless of the mutation rate.  
Furthermore, SEQ ID NO: 2 is within the window and taught in the art, and suggested to be target by Gil et al.  
Applicant does not show any advantage of the window over other parts of the B73 genome for improving traits (claims 14 and 29).  Nevertheless, Gil et al further teach such genetic modification is for increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant ([0064]), the limitation of claims 14 and 29.  
Furthermore, according to MPEP2112, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. The court Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
In this case, as analyzed above, the claimed window is within maize B73 genome.  B73 genome has been disclosed in prior art. The claimed window has also been disclosed, or it is obvious, in prior art.  Prior art also suggest to make mutations within the claimed window.  Such property, if any, is inherent in B73 and the window. 

Applicant argues that the Office maintains the rejection that claims 10-11, 20-21, and 31-32 are rejected as being obvious under 35 § USC 103. The Office states at page 31 of the Office Action dated January 21, 2021 that "the patentability of those dependent claims depend on that of the independent claims. And again, applicant has not demonstrated any success in performing any targeting in the claimed window." Applicants traverse the rejection. In the interest of expediting prosecution, Applicant has amended the independent claims. In light of these amendments, the claims 10-11, 20-21, and 31-32 are not obvious. 
The amended independent claims do not overcome the rejection.  Thus the argument is not applicable. 


Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

	/Ashley K Buran/               Primary Examiner, Art Unit 1662